Title: To Thomas Jefferson from Bernard Peyton, 10 May 1825
From: Peyton, Bernard
To: Jefferson, Thomas

Dr Sir,Richd
10 May 1825The Tin ordered in yours of the 6th:, now just to hand, is off to Lynchburg, & the Cask of Wine shall go by the first Waggon, to J & Raphael Charlottesville—The price of Tin has advanced to $ 14 pr Box, the last I bo’t for you was at $ 11, I believe.—I have had it marked for “Francis Eppes”, & consigned it to Mr. Archibald Robertson Lynchburg.With great respect Dr Sir Yours very TrulyBernard Peyton